DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
	This communication is a first office action non-final rejection on the merits. Claim(s) 1-18, as filed on 04/24/2020, are currently pending and have been fully considered below.
Information Disclosure Statement
	The information disclosure statement (IDS) submitted on 04/24/2020 are being considered by the examiner.
Claim Rejections - 35 USC § 101
	35 U.S.C. 101 reads as follows:
	Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
		 
	Claim(s) 1-18 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more and thus do not satisfy the criteria for subject matter eligibility.
	Step 1
	Claim(s) 1, 8, and 15 are drawn to a method.  This is a process category, which is statutory categories of invention. Thus, claim(s) fall(s) in one of the four statutory categories of invention.
	Step 2A Prong One: Yes
	Independent claim(s) 1, 8, and 15 substantially recites the limitations: 
Claims 1 and 8 language: “A method of requesting, generating, and delivering a customized food order, the method comprising the steps: submitting  from a third-party, a request to be approved as a third-party fulfilment entity, said request including a submission,  approving said third-party as said third-party fulfillment entity  based upon said submission; generating a request with a requesting party and said request comprising a recipe for a food product and an educational video for teaching said recipe; sending said request said request storing said recipe ; authorizing said third-party fulfillment entity ; delivering said request to said third-party fulfillment entity; preparing said food product at said third-party fulfillment entity based upon said recipe; and preparing said educational video at said third-party, said educational video comprising instructions and preparation of said food product; and delivering said food product to said requesting party, thereby fulfilling said request”
	Claim 15 language:  “A method of requesting, generating, and delivering a customized food order, the method comprising the steps: generating a request with a requesting party at a requesting party computing device, said requesting party  and said request comprising a food product, a substitute option, an alternative return, a future date, and a payment; sending said request to a fulfillment entity , said fulfillment entity  approving said request with said fulfillment entity ;  -15- determining whether said food product is available at said future date with said fulfilment entity  preparing said food product at said fulfillment entity on said future date if said food product is available and sending said food product to said requesting party; determining whether said substitute option is available at said future date with said fulfillment entity  upon a determination that said food product is unavailable at said fulfillment entity; preparing said substitute option at said fulfillment entity if said food product is unavailable and if said substitute option is available and sending said substitute option to said requesting party; and  preparing said alternative return at said fulfillment entity if said food product is unavailable and if said substitute option is unavailable and delivering said alternative return to said requesting party”
A claim “recites” a judicial exception when the judicial exception is “set forth” or “described” in the claim, see October 2019 guidance Update.
The limitations above recite concepts of recipe preparation request that is prepared and delivery by a third party fulfillment entity, and additional concept of claim 15, to prepared said food with a substitute option in case food product is unavailable, which falls into the grouping of Certain Methods of Organizing Human Activity such as commercial interaction (sales activities, business relations) and managing relationships (following rules or instructions). 
Thus, it is sufficient for the examiner to identify that claims 1-18 recite an abstract idea.
Step 2A Prong Two: No
claims 1, 8, and 15 recites the additional element: 
Claims 1 and 8: “said remote server comprising a processor, data storage, and connection to said wireless communications network, said data storage storing a database;”;
Claims 1 and 8: “a computing device, said computing device comprising a processor, data storage, graphical user interface (GUI), and connection to wireless communications network”;
Claim 15: “requesting party computing device comprising a processor, data storage, graphical user interface (GUI), and connection to a wireless communications network,”;
Claim 15 – “fulfillment entity computing device comprising a processor, data storage, graphical user interface (GUI), and connection to a wireless communications network;”
The additional elements above represent mere data gathering (e.g., recipe and video information) that is necessary for use of the recited judicial exception of the limitations above, and is recited at a high level of generality. The limitations listed on STEP 2A Prong One in the claims are thus insignificant extra-solution activity. The additional elements above are also additional elements, which are configured to carry out limitations listed on STEP 2A Prong One, i.e., it is the tool that is used to determine which sale vehicle will deliver the item to the costumer. 
In addition, Examiner does not believe the current claimed invention integrates the recited judicial exception identified under Step 2A Prong One into a practical application because the acquiring is recited at a high level of generality and amounts to mere data gathering, specifically because the request for a recipe to be prepared by a fulfillment entity is just data with information of how to prepare a recipe, and submittion of the request is also considered only sending data to a fulfillment entity to prepared a recipe with the required ingredients or a 
Accordingly, under Step 2A (prong 2), claim(s) 1-18 do not integrate the identified abstract idea above into a practical application, do not impose any meaningful limits on practicing the abstract idea, therefore, the claims are thus directed to an abstract idea. 
 Step 2B: No
	The additional elements listed above on Step 2A (Prong 2) when considered both individually and in combination amount to no more than the mere instructions to apply the abstract idea using generic computer components; therefore, the claims are ineligible because the claims are directed to a judicial exception. Further, the applicant’s originally-filed specification does not go into any details about any special features relating to the claimed additional elements; therefore, the computer components are constructed as generic computer components that performs well-understood, routine, conventional activities]’ previously known in the industry, see specification para. 19.
In addition, the court found that using a machine on its ordinary capacity, in other words, invoking a machine merely as a tool to perform an existing process do not add significantly more to the abstract idea because it is simply applying the abstract idea in a computer such as the abstracted idea listed above applied in the generic computer component(s) also listed above. In addition, the court also found “claiming the improved speed or efficiency inherent with applying the abstract idea on a computer" does not provide an inventive concept. Intellectual Ventures I LLC v. Capital One Bank (USA), 792 F.3d 1363, 1367, 115 USPQ2d 1636, 1639 (Fed. Cir. 2015).
	Further see, MPEP 2106.05(a)(I), examples that the courts have indicated may not be sufficient to show an improvement in computer-functionality:
ii. Accelerating a process of analyzing audit log data when the increased speed comes solely from the capabilities of a general-purpose computer, FairWarning IP, LLC v. Iatric Sys., 839 F.3d 1089, 1095, 120 USPQ2d 1293, 1296 (Fed. Cir. 2016); 
	Further, see MPEP 2106.05(d)(II), computer functions recognized by the court as well-understood, and conventional functions when they are claimed in a merely generic manner or as insignificant extra-solution activity: 
 “i. Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); but see DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1258, 113 USPQ2d 1097, 1106 (Fed. Cir. 2014) ("Unlike the claims in Ultramercial, the claims at issue here specify how
iii. Electronic recordkeeping, Alice Corp., 134 S. Ct. at 2359, 110 USPQ2d at 1984 (creating and maintaining "shadow accounts"); Ultramercial, 772 F.3d at 716, 112 USPQ2d at 1755 (updating an activity log); 
iv. Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93;
	Further, see MPEP 2106.06(f)(1), the additional elements recoginezed by the courts to be mere instructions to apply an exception, because they recite no more than an idea of a solution or outcome:
Remotely accessing user-specific information through a mobile interface and pointers to retrieve the information without any description of how the mobile interface and pointers accomplish the result of retrieving previously inaccessible information, Intellectual Ventures v. Erie Indem. Co., 850 F.3d 1315, 1331, 121 USPQ2d 1928, 1939 (Fed. Cir. 2017); 
	Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology, and thus, no indication that the claims include inventive concept.  
	Dependent claims 2-7, 9-14, 16-18 do not add “significantly more” to the eligibility of claims 1, 8, 15 and recite a more complex abstraction executed on a generic computer using well-understood, routine, and conventional activity.  Even when considered as an ordered combination, these dependent claims do not add significantly more than when considered individually.

Claim Rejections - 35 USC § 112
	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	Regarding claim 1, it is unclear the difference between approving step and authorizing step in light of the specification. Paragraph 22 of the specification describes that the central entity approves qualify households, and monitor goods and transaction; however does not specifically discloses authorizing to the server. Examiner is not sure if applicant meant that the approving and authorizing steps are the same or the applicant wants to claim approving third party and monitors goods and transactions as described in the specification. 
Claim Rejections - 35 USC § 103
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


	Claim(s) 1 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Froseth et al. (US 20070294129 A1, hereinafter Froseth) in view of Chen et al. (US 20160170939 A1, hereinafter Chen), and further in view of Mina (US 20140101233 A1).
	Regarding claims 1 and 8, Froseth discloses:
	a method of requesting, generating, and delivering a customized food order, the method comprising the steps:  ¶82 - A system and method for selecting, ordering and distributing customized food products, wherein (¶68, 82) the customized food product can be any food; wherein (¶¶124-128) the customer complete a integrative survey online to determine consumer preferences such as type, flavor, packaging particulates, etc, [after the survey the customer] can view and select from customized food choice, or/and choose to further customized one or more food product choices; further see, ¶¶57, 82, 124-129;
	generating a request with a requesting party at a computing device, said computing device comprising a processor, data storage, graphical user interface (GUI), and connection to wireless communications network, and said request comprising a recipe for a food product ¶112 - Once a particular formulation is ordered by a consumer, which may be a food formulation, such as a cereal formulation, never made prior to this point in time;  [the particular formulation is ordered when] ¶¶124-128 - the customer complete a integrative survey online to determine consumer preferences such as type, flavor, packaging particulates, etc, [after the survey the customer] can view and select from customized food choice, or/and choose to further customized one or more food product choices, and sends the request to the merchant server to place a customized order/ a particular formulation; further see, ¶¶57, 82, 124-129;	
sending said request to said remote server processing said request at said remote server; storing said recipe into said database; ¶128 - The merchant server receives the request, which can be identified with a unique code as described above; ¶115 - the shopping cart ordering component 236 b adds a requested item to a shopping cart. The data storage medium component 238 stores information for a plurality of users using a unique code for each order; further see, ¶¶57, 82, 124-129;	
	authorizing said third-party fulfillment entity with said remote server processor; as best understood under the 112(b) rejection ¶¶92 – [the unique code is read] either automatically or by individuals working at the facility/ the custom finishing facility 108, at each stage in the process to ensure appropriate action; ¶115 – the server system/ merchant server 106 stores orders with unique code, see figure 2C database as part of the merchant server; therefore third-party fulfillment entity is authorized; further see, ¶¶57, 82, 124-129;
	delivering said request to said third-party fulfillment entity;  preparing said food product at said third-party fulfillment entity based upon said recipe; and  ¶112 - the merchant server 106 provides information to the custom finishing facility 108 where the customized order is prepared. ¶128 - the custom finishing facility prepares 316 the customized order; further see, ¶¶57, 82, 124-129;	
	delivering said food product to said requesting party, thereby fulfilling said request.  ¶129 - The customized order is then shipped 320 via any suitable means and delivered 322 to the consumer; further see, ¶¶57, 82, 124-129;
	Froseth discloses (¶86) that the product is prepared at the custom finish facility; and “a remote server… said remote server comprising a processor, data storage, and connection to said wireless communications network, said data storage storing a database… said processor of said remote server” as the merchant server  106, see figure 2A and ¶115; however it does specifically disclose “submitting to [platform], from a third-party, a request to be approved as a third-party fulfilment entity, said request including a submission; approving said third-party as said third-party fulfillment entity with [platform] based upon said submission;” Chen discloses - ¶128 - In one example, to be recognized as legitimate cooking service provider, the chef may initially need to receive approval from a platform manager to open the feature that enables the chef to sell the service online. Chefs opening this feature may be marked explicitly on the platform in order for others to clearly identify their qualification. ¶129 - However, if a chef chooses to get approved and open the feature, the chef may show menus (as a cluster of posts and albums) and receive dining requests from potential diners as an approved chef 912. 
	It would have been obvious to one with ordinary skill in the art before the effective filing date of the invention, to modify Froseth to include the above limitations as taught by Chen, in order to be recognized as legitimate cooking service provider, (see: Chen, ¶128).
	Froseth discloses the food formulation request; however does not specifically disclose an educational video for teaching said recipe; However, Mina:  - ¶45 - Once a recipe is created, they may be accessed and shared by users with access to the restaurant for which the recipe was made. When a recipe is copied and submitted to a new restaurant, the submitted recipe data may include the ingredients as well as embedded photos and video; ¶40 - Videos 540 may include one or more videos for making and presenting the dish according to the recipe;
	In addition, regarding claim 8, Froseth discloses the food formulation request; however does not specifically disclose preparing said educational video at said third-party, said educational video comprising instructions and preparation of said food product; However, Mina:  - ¶45 - Once a recipe is created, they may be accessed and shared by users with access to the restaurant for which the recipe was made. When a recipe is copied and submitted to a new restaurant, the submitted recipe data may include the ingredients as well as embedded photos and video; ¶40 - Videos 540 may include one or more videos for making and presenting the dish according to the recipe;
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify Froseth to include the above limitations as taught by Mina, in order maintain quality control and for teaching purposes, (see Mina, ¶15). 
	Claims 2-3, 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Froseth, Chen, and Mina combination as applied to claims 1 and 8 above, further in view of  Cummings (US 20150235193 A1), and  in view of  MACGUIRE (U.S. 20030141214 A1).
	Regarding claims 2 and 9, the combination, specifically Froseth discloses:
	further comprising the steps: said request comprising a food product order to be delivered; preparing said food product at said fulfillment entity; and delivering said food product, thereby fulfilling said request.  ¶¶57, 82, ¶112, 115, 124-129 – send a customized order/ a particular formulation of a customized food product to the merchant server 106, the merchant server 106 send the customized order/ a particular formulation to the facility/ the custom finishing facility that prepared the order, the order is shipped and delivery to the consumer;
	The combination does not specifically disclose “a duplicate food product order concurrent with the food product intended for the requesting party” However, Cummings discloses:  ¶86 - while a modify button 868 may bring up a screen used for detailed and/or bulk modification of items in the current order, such as duplicating items; 
It would have been obvious to one with ordinary skill in the art before the effective filing date of the invention, to modify the combination to include the above limitations as taught by Cummings, in order to allow items to be selected, (see: Cummings ¶86). 
	The combination does not specifically disclose “food product to a gift recipient”.
	However, MACGUIRE discloses: ¶24 - the donation or remittance to be rendered to a beneficiary (e.g., a charity) can take various forms (e.g., money, clothing, food, etc);
It would have been obvious to one with ordinary skill in the art before the effective filing date of the invention, to modify the combination to include the above limitations as taught by MACGUIRE, in order to allow the consumer to determine exactly where the donation is going, (see: MACGUIRE ¶19). 
	Please note that these limitations “the food product intended for the requesting party to be delivered to a gift recipient” is not given patentable weight because these limitations are interpreted as intended result and/or intended use language which do not have patentable weight.
	Regarding claims 3 and 10, the combination discloses:
	 wherein said gift recipient is a charity.  MACGUIRE discloses: ¶24 – charity;
	Claims 4-5, 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Froseth, Chen, and Mina combination as applied to claims 1 and 8 above, further in view of  Yang (U.S. 20070150375 A1).
	Regarding claims 4 and 11, the combination does not disclose the computing device as a kiosk “wherein said computing device comprises a kiosk.”; however Yang disclose ¶212 a kiosk equipped with a computer that communicates with a server;
the combination to include the above limitations as taught by Yang, in order to deliver meals efficiently and with low cost delivery, (see: Yang ¶10).  
	In addition, have a stand included the kiosk of Yang would have been obvious modification to the skilled artisan because it would be considered an obvious matter of design choice, and such modification would not have otherwise affected the teaching of the Yan.
	Regarding claims 5 and 12, the combination, specifically Froseth discloses ¶¶124-129 - The customized order is shipped and delivered to the consumer; however does not disclose “further comprising the steps: delivering said request to a storage compartment connected to said kiosk; confirming identity of a recipient; and granting access to said storage compartment” Yang discloses - ¶202 - have user orders placed by a third-party seller to transport to a MPS warehouse, and then the server loads these orders to a locker station 1820; The display device 2152 (FIG. 21) on the main keypad 2134 (FIG. 21) displays the locker number of the locker that stores user orders 1908. The user then finds the locker storing his/her order by locker number provided 1910. At step 1912, the user keys in the password by using the keypad 2132 (FIG. 21) on the locker 2110 (FIG. 21). If the password is entered correctly, the locker will open 1918
It would have been obvious to one with ordinary skill in the art before the effective filing date of the invention, to modify the combination to include the above limitations as taught by Yang, in order to deliver meals efficiently and with low cost delivery, (see: Yang ¶10).  
	Claims 6-7 and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Froseth, Chen, Mina, and Yang combination as applied to claims 5 and 12 above, further in view of  Peyran et. al. (US 20090071972 A1, hereinafter Peyran).
	Regarding claims 6 and 13, the combination, specifically Froseth ¶¶124-129 - The customized order is shipped and delivered to the consumer; and Yang disclose ¶202 - a kiosk that food is load in the locker, and the user can access the locker with a password, if recognized the locker is open; does not disclose, “further comprising the steps: wherein said food product is a first food product; wherein said requesting party is in possession of a second food product; placing said second food product into said storage compartment; retrieving and shipping said second food product; retrieving and shipping said first food product; placing said first food product into said storage compartment; and thereby trading a quantity of said first food product for a quantity of said second food product.”  Peyran ¶64 - Upon the parties' depositing the respective products (28a, 28b) with the designated kiosk (20), the appropriate components in the jukebox may proceed to process each of the products automatically as previously described. The system (10) would then inform each of User A (12a) and User B (12b) of the availability of their respective desired Game B (14b) and Game A (14a) so that they may proceed to collect their desired games accordingly.
It would have been obvious to one with ordinary skill in the art before the effective filing date of the invention, to modify the combination to include trade concept of Peyran in the kiosk of Yang, so the order customized of Froseth can be delivery to the consumer, and consumer can trade item/food for the customized order, in order to facilitating exchange of an item, (see: Peyran ¶10).  
Regarding claims 7 and 14, the combination, specifically Froseth disclose ¶¶124-129 - The customized order is shipped and delivered to the consumer; does not disclose “further comprising the steps: wherein said food product is a first food product; wherein said requesting party is in possession of a second food product; and trading a quantity of said first food product for a quantity of said second food product.”  Peyran ¶64 - Upon the parties' depositing the respective products (28a, 28b) with the designated kiosk (20), the appropriate components in the jukebox may proceed to process each of the products automatically as previously described. The system (10) would then inform each of User A (12a) and User B (12b) of the availability of their respective desired Game B (14b) and Game A (14a) so that they may proceed to collect their desired games accordingly.
It would have been obvious to one with ordinary skill in the art before the effective filing date of the invention, to modify the combination to include trade concept of Peyran to the order customized delivery of Froseth so the order can be delivery to the consumer, and consumer can trade a item/food for the customized order, in order to facilitating exchange of an item, (see: Peyran ¶10).  
	Claim(s) 15 is rejected under U.S.C. 103 as being unpatentable over Froseth et al. (US 20070294129 A1, hereinafter Froseth), in view of Martin et al. (US 20130191251 A1, hereinafter Martin), and further in view of Official Notice.
	Regarding claim 15, Froseth discloses:
	A method of requesting, generating, and delivering a customized food order, the method comprising the steps: ¶82 - A system and method for selecting, ordering and distributing customized food products, wherein (¶68, 82) the customized food product can be any food; wherein (¶¶124-128) the customer complete a integrative survey online to determine consumer view and select from customized food choice, or/and choose to further customized one or more food product choices; further see, ¶¶57, 82, 124-129;
	generating a request with a requesting party at a requesting party computing device, said requesting party computing device comprising a processor, data storage, graphical user interface (GUI), and connection to a wireless communications network, and said request comprising a food product, a substitute option, a future date, and a payment; ¶112 - Once a particular formulation is ordered by a consumer, which may be a food formulation, such as a cereal formulation, never made prior to this point in time;  [the particular formulation is ordered when] ¶¶124-128 - the customer complete a integrative survey online to determine consumer preferences such as type, flavor, packaging particulates, etc, [after the survey the customer] can view and select from customized food choice, or/and choose to further customized one or more food product choices, and sends the request to the merchant server to place a customized order/ a particular formulation; further see, ¶¶57, 82, 124-129; wherein (¶224) the request includes multiple recommendations,…the user indicated so few taste preferences that it was not possible to create (see figure 12A – food product, substitute options, figure 17 payment information - ¶246 payment information is tied in the system)…the merchant can choose one or more components that may not be the consumer's first choice, but closely approximate the first choice, i.e., “related” components….[reason to select a different choice could be]…product having a faster delivery time based on component availability.
	sending said request to a fulfillment entity computing device, said fulfillment entity computing device comprising a processor, data storage, graphical user interface (GUI), and connection to a wireless communications network; ¶128 - The merchant server receives the request, which can be identified with a unique code as described above; ¶115 - the shopping cart ordering component 236 b adds a requested item to a shopping cart. The data storage medium component 238 stores information for a plurality of users using a unique code for each order; further see, ¶¶57, 82, 124-129;	
	approving said request with said fulfillment entity computing device; ¶¶128 - The merchant server system then processes 314 the customized order by first generating an order to purchase the customized food product, ¶¶92 – [the unique code is read] either automatically or by individuals working at the facility/ the custom finishing facility 108, at each stage in the process to ensure appropriate action [approves by ensuring appropriate action];
	determining whether said food product is available at said future date with said fulfilment entity computer device; ¶112 - the merchant server 106 provides information to the custom finishing facility 108 where the customized order is prepared. ¶128 - The merchant server system then processes 314 the customized order by first generating an order to purchase the customized food product, with information sent to a custom finishing facility; wherein (¶224) the request includes multiple recommendations,…the user indicated so few taste preferences that it was not possible to create…the merchant can choose one or more components that may not be the consumer's first choice, but closely approximate the first choice, i.e., “related” components….[reason to select a different choice could be]…product having a faster delivery time based on component availability. further see, ¶¶57, 82, 124-129; Note: the merchant server ensures food product is purchased and send to food product to the facility, in case the availability of the product is not good for the date, another food is faster delivery time base is selected;
preparing said food product at said fulfillment entity on [date] if said food product is available and sending said food product to said requesting party; ¶112 - the merchant server 106 provides information to the custom finishing facility 108 where the customized order is prepared; ¶129 - The customized order is then shipped 320 via any suitable means and delivered 322 to the consumer; ¶128 - the custom finishing facility prepares 316 the customized order; further see, ¶¶57, 82, 124-129;	
	determining whether said substitute option is available at [date] with said fulfillment entity computing device upon a determination that said food product is unavailable at said fulfillment entity; preparing said substitute option at said fulfillment entity if said food product is unavailable and if said substitute option is available and sending said substitute option to said requesting party; and  preparing said alternative return at said fulfillment entity if said food product is unavailable and if said substitute option is unavailable and delivering said alternative return to  requesting party. ¶112 - the merchant server 106 provides information to the custom finishing facility 108 where the customized order is prepared; ¶129 - The customized order is then shipped 320 via any suitable means and delivered 322 to the consumer; ¶128 - the custom finishing facility prepares 316 the customized order; further see, ¶¶57, 82, 124-129; wherein (¶224) the request includes multiple recommendations,…the user indicated so few taste preferences that it was not possible to create…the merchant can choose one or more components that may not be the consumer's first choice, but closely approximate the first choice, i.e., “related” components….[reason to select a different choice could be]…product having a faster delivery time based on component availability. further see, ¶¶57, 82, 124-129; Note: the merchant server ensures food product is purchased and send to food product to the 
	Froseth does not disclose “alternative return”  “preparing said alternative return at said fulfillment entity if said food product is unavailable and if said substitute option is unavailable and delivering said alternative return to  requesting party”, however, Martin disclose ¶37 -  open or closed vouchers may allow a user to request funds generally, such as a gift certificate, through the gifting platform, where the user can then choose how to apply the obtained funds.
	It would have been obvious to one with ordinary skill in the art before the effective filing date of the invention, to modify the order taught by Froseth to include the above limitations as taught by Martin, in order to sallow the user to choose how to apply the obtained funds, (see Martin ¶37).
	Froseth discloses the selection of a product having a faster delivery date to prepared the customized order; Froseth does not specifically disclose “a future date”. However, Examiner takes Official Notice that it is old and well known in the art to an order includes a delivery date.
	It would have been obvious to one with ordinary skill in the art before the effective filing date of the invention, to modify the order taught by Froseth to include delivery date as taught by Official Notice, in order to so consumer can track their order, and receive the order in the expected date.
	Please note: Limitations “determining whether said food product is available at [date] with said fulfilment preparing said food product at said fulfillment entity on [date] if said food product is available and sending said food product to said requesting party; determining whether said substitute option is available at [date] with said fulfillment entity computing device upon a determination that said food product is unavailable at said fulfillment entity computing device; preparing said substitute option at said fulfillment entity if said food product is unavailable and if said substitute option is available and sending said substitute option to said requesting party, and  preparing said alternative return at said fulfillment entity if said food product is unavailable and if said substitute option is unavailable and delivering said alternative return to said requesting party” in claim 15 constitute conditional method steps, and do not need to be carried out in order to the claimed method to be performed. For example, if the food product is determine to be available, the steps of substitute option is not need to be carried out in order to have the claimed method performed. “If the condition for performing a contingent step is not satisfied, the performance recited by the step need not be carried out in order for the claimed method to be performed.” Cybersettle, Inc. v. Nat’lArbitration Forum, Inc., 243 F. App’x 603, 607 (Fed. Cir. 2007) (unpublished); Exparte Schulhauser, No. 2013-007847, 2016 WF 6277792, at *3-4 (PTAB Apr. 28, 2016) (precedential).Therefore, contingent steps found in claims 3-10 that depend from conditional steps which are not required to be performed, do not have patentable weight.
	
	Claims 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Froseth, Martin, Official Notice combination as applied to claim 15 above, further in view of  Yang (U.S. 20070150375 A1).
	Regarding claim 16, the combination does not disclose the computing device as a kiosk “wherein said requesting party computing device comprises a kiosk”; however Yang disclose ¶212 a kiosk equipped with a computer that communicates with a server;
It would have been obvious to one with ordinary skill in the art before the effective filing date of the invention, to modify the combination to include the above limitations as taught by Yang, in order to deliver meals efficiently and with low cost delivery, (see: Yang ¶10).  
	In addition, have a stand included the kiosk of Yang would have been obvious modification to the skilled artisan because it would be considered an obvious matter of design choice, and such modification would not have otherwise affected the teaching of the Yan.
	Regarding claim 17, the combination, specifically Froseth discloses ¶¶124-129 - The customized order is shipped and delivered to the consumer; however does not disclose “further comprising the steps: delivering said request to a storage compartment connected to said kiosk; confirming identity of a recipient; and granting access to said storage compartment” Yang discloses - ¶202 - have user orders placed by a third-party seller to transport to a MPS warehouse, and then the server loads these orders to a locker station 1820; The display device 2152 (FIG. 21) on the main keypad 2134 (FIG. 21) displays the locker number of the locker that stores user orders 1908. The user then finds the locker storing his/her order by locker number provided 1910. At step 1912, the user keys in the password by using the keypad 2132 (FIG. 21) on the locker 2110 (FIG. 21). If the password is entered correctly, the locker will open 1918
It would have been obvious to one with ordinary skill in the art before the effective filing date of the invention, to modify the combination to include the above limitations as taught by Yang, in order to deliver meals efficiently and with low cost delivery, (see: Yang ¶10).  
	Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Froseth, Martin, Official Notice, and Yang combination as applied to claim 17 above, further in view of  Peyran et. al. (US 20090071972 A1, hereinafter Peyran).
	Regarding claim 18, the combination, specifically Froseth ¶¶124-129 - The customized order is shipped and delivered to the consumer; and Yang disclose ¶202 - a kiosk that food is load in the locker, and the user can access the locker with a password, if recognized the locker is open; does not disclose, “further comprising the steps: wherein said food product is a first food product; wherein said requesting party is in possession of a second food product, and wherein said payment comprises said second food product; placing said second food product into said storage compartment; retrieving and shipping said second food product; retrieving and shipping said first food product; placing said first food product into said storage compartment; and   thereby trading a quantity of said first food product for a quantity of said second food product.”  Peyran ¶64 - Upon the parties' depositing the respective products (28a, 28b) with the designated kiosk (20), the appropriate components in the jukebox may proceed to process each of the products automatically as previously described. The system (10) would then inform each of User A (12a) and User B (12b) of the availability of their respective desired Game B (14b) and Game A (14a) so that they may proceed to collect their desired games accordingly.
It would have been obvious to one with ordinary skill in the art before the effective filing date of the invention, to modify the combination to include trade concept of Peyran in the kiosk of Yang, so the order customized of Froseth can be delivery to the consumer, and consumer can trade for the customized order, in order to facilitating exchange of an item, (see: Peyran ¶10).  




Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure can be found on the attached PTO-892 form.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VANESSA DELIGI whose telephone number is (571)272-0503.  The examiner can normally be reached on Monday-Friday 07:30AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Florian (Ryan) Zeender can be reached on (571) 272-6790.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/VANESSA DELIGI/Patent Examiner, Art Unit 3627                                                                                                                                                                                                        

/FLORIAN M ZEENDER/Supervisory Patent Examiner, Art Unit 3627